 In theMatter ofS.W.DIxoN, D/B/A U.S. TRAILERMANUFACTURINGCo.andINTERNATIONALASSOCIATIONOF MACHINISTSCase No. 17-C-1542.-Decided March, 16, 1949DECISIONANDORDEROn October 15, 1948, Trial Examiner Peter F. Ward issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices, and recommended dismissal of those allegations ofthe complaint.Thereafter, the Respondent filed exceptions to theIntermediate Report, and a supporting brief.The Board' has considered the rulings of the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and supporting brief filed by the Re-spondent, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner, in-sofar asthey are consistent with this Decision and Order 21.We find, in substantial agreement with the Trial Examiner thatthe Respondent discriminatorily discharged the nine named employ-ees onJuly 25, 1947.The Respondent argues that he laid off thesenineemployees because of a shortageof -materials,particularly ply-:1Pursuant to the provisions of Section 3 (b) ofthe Act, asamended, the National LaborRelations Board hasdelegated its powers in connection with thisproceedingto a three-manpanel consisting of the undersigned Board Members [Chairman Herzog and Members Rey-nolds and Gray].2The TrialExaminerfound that the unlawful conduct ofthe Respondentviolated bothSection 8(1) and(3) of the National LaborRelationsAct and Section8 (a) (1) and (3)of the Actas amended.We find it unnecessary to determinewhich of theRespondent'sunfair labor practicesviolated the Act and which violatedthe amended Act, inasmuch asthe relevantprovisions are, in all material respects,identical.82 N. L. R. B., No. 11.112 U. S. TRAILER MANUFACTURING CO.113wood.But even assuming a compelling material shortage,8 it seemssignificant to us that the employees weer dismissed without any notice,although the Respondent claims to have made the decision to lay themoff several days earlier ; that the employees were given no assuranceof reemployment when materials'were again available; and that thedismissals were announced at the start of work on July 25, the morn-ing afterthese employees and no others 4 had attended a union meet-ing kept under surveillance by the Respondent and Foreman Jones,rather than at the close of work on July24, beforethe union meeting.Furthermore, the Trial Examiner finds, and we agree, that the Re-spondent, in addition to engaging in surveillance of the union meeting,had also committed unfair labor practices by interrogation.The Re-spondent asserts, in support of his argument, that he attempted torecall these nine employees on or about August 1, 1947, upon receivinga firmcommitment for plywood.But the Trial Examiner finds, andwe agree, that the Respondent recalled only five of these employees.Moreover, the recall was not made until after the Respondent hadreceived notice of the unfair labor practice charges filed with thisBoard.On the entire record, we agree with the Trial Examiner that,but for their union membership and activity, these nine employeeswould not have been terminated on July 25, 1947.2.We do not agree with the Trial Examiner's finding that theRespondent violated the Act by disparaging the Union.Althoughthe Respondent characterized the Union as "outlaw," "wildcat," and"off-breed," such speech is privileged under Section 8 (c) of the Actand affords no basis for finding a violation of the amended Act.Ac-cordingly, we shall overrule the Trial Examiner and dismiss the com-plaint insofar as it relates to disparaging the Union.ORDERUponthe entire record in the case and pursuantto Section 10 (c)of the National LaborRelationsAct, as amended, the National LaborRelationsBoard herebyorders that the Respondent,S.W. Dixon,d/b/a U.S. Trailer Manufacturing Co., KansasCity,Missouri, andhis agents,successors,and assigns,shall :1.Cease and desist from :(a)Discouraging membership in International Association ofMachinists or any other labor organization of his employees, by'Actually, the record shows that, although there hadbeen occasionalshortages ofmaterials at times duringthe past 2 months, there were sufficientmaterials on hand atthe time of the dismissals for severaldays work.*The record is not convincingas to the exact time of thedischargeof a tenthemployeeThe Trial Examiner finds,and we agree,that thisemployee was not terminated at thesame time as the other nine employees. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarging or refusing to reinstate any of his employees, or in anyother manner discriminating in regard to their hire or tenure of em-ployment or any term or condition of their employment;(b) Interrogating his employees concerning their union affiliationor activities;(c) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Association ofMachinists or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all such activitiesexcept to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a) Offer Leonard L. Jeffress, Finus Hudson, and Frederick Krauseimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges; 5(b)Make whole Finus Hudson, Mitchell Hooper, James W. Rooks,Leonard L. Jeffress, W. T. Harper, Frederick Krause, Damon Hepple,Lester M. Tull, and Jasper Parisi for any loss of pay they may havesuffered by reason of the Respondent's discrimination against them, bypayment to each of them of a sum of money equal to the amount whichhe normally would have earned as wages during the period from July25, 1947, the date of discrimination: (1) to the date of the Respond-ent's offer of reinstatement, in the cases of Leonard L. Jeffress, FinusHudson, and Frederick Krause; (2) to the date of the reinstatementby the Respondent, in the cases of Mitchell Hooper, James W. Rooks,W: T. Harper, Damon Hepple, and Lester M. Tull; and (3) in the caseof Jasper Parisi, to the date of his second discharge in December 1947,8less their net earnings during said period;5 Contrary to theTrial Examiner, the record shows and we find that Mitchell Hooperwas in fact reinstated by the Respondent.Accordingly,we shall not adopt the recom-mendation for hisreinstatement.aAlthoughthe Respondent reinstated Parisi to an inferior position in August 1947 andthen discharged him in December 1947, the Trial Examiner recommendedonlythat theRespondentmakeParisiwhole forthe periodendingwith theDecember 1947 discharge.No exception was filedto this recommendation,and we adopt it.SeeMatter of FordMotor Company,57 N. L.R. B. 1814, 1821. U. S. TRAILER MANUFACTURING CO.115(c) Post at his plant in Kansas City, Missouri, copies of the noticeattached hereto as an appendix.'Copies of said notice, to be furnishedby the Regional Director for the Seventeenth Region, shall, after beingduly signed by the Respondent or his representative, be posted bythe Respondent immediately upon receipt thereof, and maintained byhim for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that thesaid notices are not altered, defaced, or covered by other material;(d)Notify the Regional Director for the Seventeenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent disparaged the Union;threatened to cut wages in the event the Union organized the plant;discriminatorily discharged Elmer Dudding; and did not reinstateLester M. Tull, Damon Hepple, W. T. Harper, James W. Rooks, andMitchell Hooper to their former or substantially equivalent positions.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their unionaffiliation or activities.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, toform labor organizations, to join or assist INTERNATIONAL ASSOCIA-TION OF MACHINISTS or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain fromany or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Sec-tion 8 (a) (3) of the Act.In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice,before the words : "A DECISION AND ORDER,"the words : "A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE wiLL OFFER to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination :Leonard L. JeffressFrederick KrauseFinus HudsonWE will, make whole the additional employees named below forany loss of pay suffered as a result of the discrimination:Mitchell HooperJames W. RooksW. T. HarperLester M. TullDamon HeppleJasper ParisiAll our employees are free to become or remain members of theabove-named Union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.U. S. TRAILER MANUFACTURING CO.Employer.Dated ---------------By -------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTMrs. MargaretL. FassigandMr. RobertS. Fousek,for theGeneral Counsel.Mr. Harry A.Hall,of KansasCity, Mo., for theRespondent.STATEMENTOF THE CASEUpon a second amended complaint duly filed April 16, 1948,by InternationalAssociation of Machinists,herein called the Union,the General Counsel of theNational Labor Relations Board,' issued a complaint dated July 7, 1948, againstS.W. Dixon, d/b/a the U. S. Trailer Manufacturing Co., Kansas City, Missouri,herein called the Respondent,and on occasion referred to as Dixon, alleging thatthe Respondent had engaged in and was engaged in unfair labor practices af-fecting commerce within the meaning of Section 8(1)and(3), and Sec-1The General Counsel and his representatives at the hearing are referred to herein asGeneral Counsel; National Labor Relations Board is referred to as the Board. U. S. TRAILER MANUFACTURING CO.117tion 2(6) and (7) of the National Labor Relations Act, prior to amendment,hereincalled theoriginalAct or the Wagner Act, and Section8 (a) (1) and (3)and Section 2 (6) and (7) of the LaborManagement RelationsAct of 1947,'herein called the Act or the amended Act. Copies of the complaint, with chargeattached, and notice of hearing were duly served upon the Respondent andthe Union.With respect to the unfair labor practices the complaintalleged in substancethat: (1) on or about July 25, 1947, the Respondent discriminatorily dischargednine named employees ; 8 (2) that since the date ofsuch dischargethe Respondentdiscriminatorily failed and refused to reinstatesaidHudson, Krause, andJeffressto their former or substantially equivalent positions of employment; (3) thaton or about August 11, 1947, the Respondent did reemploy said Hooper,Harper,Hepple, and Tull, and on or about August 25, 1947, the Respondent did reemploysaidParisi and Rooks but discriminatorilyassignedthem, and each of the sixemployees next above named to more arduous and less agreeable work at adecrease in pay ; (4) on or about August 30, 1947, the Respondent discriminatorilydischarged employee Elmer Dudding and since such date has discriminatorilyfailed and refused to reemploy or reinstate said Dudding; (5) from on or aboutJuly 23, 1947, to the date of the complaint, the Respondent has interfered with,restrained, and coerced his employees in violation of Section 7 of the Act priorto amendment and Section 7 of the amended Act;' and (6) by the acts describedabove the Respondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act prior to amendment,and Section 7 of the amended Act.On July 19, 1948, the Respondent filed its answer to the complaint denying thecommissionof any unfair labor practices.Pursuant to noticea hearingwas heldat KansasCity,Missouri,on August 4and 5,1948, before the undersigned Peter F. Ward, the Trial Examiner dulydesignated by the Chief Trial Examiner.The General Counsel and the Re-spondent were represented by counsel.All parties participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During thehearing counsel for the Respondent objected to and moved to strikecertainhearsay testimony as to certain conversations between employees and union or-ganizers.The undersigned overruled the objections and denied the motions tostrike with the provision that such objections and motions could be renewed atthe close of the hearing.The objections and motions were renewed at the closeof the hearing.The undersigned reserved ruling thereon and now overrules thesaid objections and denies the motions to strike.The parties were afforded anopportunity to argue orally before and to file briefs and proposed findings andconclusions with the undersigned.Oral argument was waived by the parties.Briefs were filed by the General Counsel and counsel for the Respondent.=The National Labor Relations Act as amended by Public Law 101, Chapter 120, 80thCongress, 1st Sess.8 The nine employees were Finus Hudson, Mitchell Hooper, James W. Rooks, Leonard L.Jeffress, Jasper Parisi, W. T. Harper, Frederick Krause, Damon Hepple, and Lester M. Tull.* Stated generally these alleged acts are that the Respondent vilified, disparaged, andexpressed disapproval of the Union; interrogated its employees concerning their unionaffiliations ; urged, persuaded, threatened, and warned its employees from assisting, becom-ing or remaining members of the Union ; has kept under surveillance the meeting places,meetings and activities of the Union and the concerted activities had for the purpose of self-organization or improvement of working conditions of its employees.838914-50-vol. 82-9 118DECISIONSOF NATIONAL LABORRELATIONS BOARDOn the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTS.W. Dixon d/b/a U. S. Trailer Manufacturing Co., the Respondent herein,is engaged in the manufacture, sale, and distribution of house trailers.Hisprincipal office and place of business is located in Kansas City, Missouri.Dur-ing 1947, the Respondent purchased raw materials consisting of lumber, steel,metal fittings, and other items of a total value of approximately $25,000, ofwhich sum approximately 10 percent was shipped to the Respondent frompoints located outside the State of Missouri.During this same period theRespondent manufactured and sold finished house trailers valued at approxi-mately $100,000, 25 percent of such sales were made to dealers located outsidethe State of Missouri, who caused such trailers to be transported by their em-ployees to points outside the State of Missouri' The undersignedfinds thatthe Respondent is engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists,Kansas City, Missouri,is a labororganization within the meaning of Section 2 (5) of the original and theamended Acts.III. THE UNFAIR LABOR PRACTICESA. The discriminatory dischargesof July 25, 1947; interference,restraint,and coercion1.Sequence of eventsInsofar as is disclosed by the record, the first union organizational activityon behalf of the Respondent's employees occurred on Wednesday, July 23, 1947,'on which day a representative of the Union handed out mimeographed copiesof a notice, reading as follows :SPECIAL MEETINGMANOR HALL 8 P M. THURSDAY NITE JULY 24, 1947FORALL EMPLOYEES OF THE U. S. TRAILER MFG CO.ALL EMPLOYEES BE SURE AND ATTEND A SPECIAL 'MEETINGCALLED FOR YOUR BENEFIT.IN ORDER TO SECURE ALL THE BENEFITS YOU ARE ENTITLEDTO YOU MUST BE ORGANIZED.GThe findings in this section are based upon a stipulation of the parties entered into atthe hearingCounsel for the Respondent in his brief, however,argues that the effect of theRespondent's interstate transactions on commerce are of such insufficient magnitude asnot to justify the applicationof the Actto the Respondent's business.The undersignedfinds this contention to be without meritUnless otherwise indicated all events referred to herein occurred in 1947 U. S. TRAILER MANUFACTURING CO.119THE ONLY WAY THIS CAN BE ACCOMPLISHED IS THRU ORGAN-IZATION AND IN THAT WAY YOU WILL RECEIVE BETTER WAGESAND WORKING CONDITIONS.THIS WILL BE AN OPEN MEETING AND WE WILL TRY AND AN-SWER ANY QUESTIONS YOU MAY WANT TO ASK.THIS THE INTERNATIONAL ASSN. OF MACHINISTS NOW HOLDCONTRACTS WITH ALL LARGE TRAILER MFG. CO.ALL VETERANS OF WORLD WAR II ARE GIVEN FREE INITIATIONIN THE MACHINISTS.BE SURE AND SEE THAT YOUR FELLOW WORKER ATTENDS THISMEETING.(S)THoMAs F. LYDON,Business Representative Local 314, I. A. M.,Manor Hall, 39th & Troost, Kansas City 3, Mo.On Thursday, July 24, Dixon instructed Walter T. Jones, his foreman, to informall of the employees that they were to attend a meeting in Dixon's office duringthe smoke period from 2: 30 to 2: 35 p. in.When the employees reported as instructed they found Dixon standing be-hind his desk with a copy of the pamphlet giving notice of the special meeting,set out above, in his hand.Dixon proceeded to address the employees on thesubject of union organization.According to employee Rook's testimony, Dixon... called us in.He was standing behind the desk, and he had a unionpamphlet in his hand.He said it must be a sort of an outlaw union topass out pamphlets on the outside instead of coming into the office to leavethe pamphlets with them or pass them out inside.He said if anyone wasgoing to go to the meeting he would attend the meeting and take some of usalong, if they wanted to go.There was one fellow who said he would gowith him, but he didn't show up at the meeting. I don't know what happened.Employee Hepple's testimony was substantially the same as Rook's with theexception that Hepple testified that Dixon also said :... that he was in favor of unions but he didn't think that was the rightone, and he wanted to know if any of us belong to the Machinist Union, andone of the fellows said yes, he had an honorary card in it . . ?Harper with reference to such meeting testified that Dixon... wanted to know if there were any union men there, and there was one,Mr. Phillips, said he was an honorary member, and he [Dixon] also said hewas in, [sic] favor of organized labor.Harper further testified :Q.Who said that?A. Mr. Dixon, but he thought this wasn't the right union to represent theplant.Q. Did he say why he thought that?A.Well, to the effect that it was a wildcat union, or something to thateffect.I can't recall his exact words.° In this connection, Dixon's secretary who was present at this meeting testified .Q What else, if anything, was said, as you recall?A. I don't recall too much about it.He (Dixon) asked if any of them did belong tothat particular union and Phillips said he had an honorary card from Pratt-Whitney. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn this same connectionTull,in part, testified :... He [Dixon] asked any of usifwewere machinists,ifwe were ma-chinists, if this was the Machinists Local 314,8 asked if anyof us wereMachinists [Members], and Mr. Phillips spoke up and toldhim he had anhonorary card from Pratt-Whitney, and he said he was in favor oforganizedlabor but he didn't believe that was the organization we should be in, orsomething about being an off-breed-something of that kind-organi-zation ....Dixon's version of the events of this meeting was as follows :A. Some of my employees came in and said, "Do we have to go to themeeting tonight?"And I said, "What meeting?" They said, "Well, didn'tyou call a meeting for us, aren't you having a meeting?" I said, "I don'tknow anything about it." So they handed me a handbill. I said, "Wheredid you get it?"They said, "Someone passed it around out there." I said,"I don't know anything about it but I will have a talk with all the boys." Icalled them in at smoke period. I said, "I understand"-I believe thisgentlemen I had talked to handed me a bill and I read it. I said, "Boys,I understand you have some pamphlets here on the union meeting tonight."Some of them said yes. I said, "Well, this says the Machinists Union.Doyou think that is the union or do you think you should belong to the cabinet-makers union? I was under the impression," I says, "that Machinists Unionswould hire machinists." I said, "Are any of you boys machinists?" Theysaid no. I said, "I am strictly for unionism or organized labor and if youboys want to join it is O. K. with me, but," I said, "I would like for you tobe surethat you are getting in the right union for the type of work you aredoing,and if any of you boys would like to go tonight if you will meet meover here I will go up there with you and we will see what it is all about,and ifthis is the proper union and you want to join it it is O. K. to join it."Nobody said they wanted to go but one man, Mr. Johnson volunteered to gowith me.He was my electrician. So after the boys went back from thesmoke period, why, Mr. Johnson approached me, and he said, "Do you wantme to go with you?" I said, "Would you like to go and investigate theunion?"He said, "No, I am not interested in it, but I am justgoing alongfor company for you if you want me." I said, "Since none of the other boyswant to go I won't go and if you have no special interest coming over I amnot going," and that was the last of it.From the foregoing it is clear that upon learning that the Union had called aspecial meeting for his employees, Dixon called a special of his own during whichhe questioned his employees as to their union affiliation ; disparaged the Unionas one in the nature of an "outlaw," a "wild-cat" or an "off -breed" one ; 8 and onethat was guilty of improper, if not reprehensible conduct bypassingout pam-,phlets to the employees "outside" the plant instead of bringing them to the officeor distributing them inside the plant.s In the Notice of Special Meeting set out above it will be noted that the words andnumbers "Local 314, I. A M." follows the signature of the Union's Business representative.e The witnesses testifying to the terms Dixon used in his description of the Union did notuse identical words or terms. It is significant that the terms they did use, were under thecircumstances, practically synonymous.The undersigned is convinced and finds that Dixonused the words ascribed to him above or similar derogatory ones in an attempt to discouragehis employees from attending the Union meeting to which they were invited. U. S. TRAILER MANUFACTURING CO.121In his version of the events and the occasion for calling such meeting testifiedin part that :Some of my employees came in and said, "Do we have to go to the meetingtonight?" and I said, "What meeting?"They said, "Well didn't you call ameeting for us, aren't you having a meeting?" I said, "I don't know anythingabout it...."No employees were called to testify that they asked Dixon if he had calledthe meeting in question or that they asked Dixon if they would "have to go" tosuch a meeting.A perusal of the notice of such meeting set forth above discloses that suchnotice contained no information or suggestion that would indicate directly orindirectly that Dixon had called such meeting, quite the contrary is apparent fromsuch notice.The undersigned does not credit Dixon's quoted testimony above inthis connection.It is undisputed that Dixon did, on the occasion of this office meeting state insubstance that he was in favor of organized labor and that he did not believethat the Union was the right type of Union for his employees to join.10On the foregoing and the record the undersigned finds that Dixon called theJuly 24, 1947, meeting of his employees at his office for the purpose of disparagingthe Union, questioning his employees concerning their union affiliation and inan attempt to discourage his employees from attending the special meeting thathad been arranged for them by the Union."On the night of Thursday, July 24, nine employees attended the union meetingat the place designated in the notice of "Special Meeting" '2 and all nine of theseemployees signed authorization cards designating the Union as their representa-tive for the purposes of collective bargaining.When the employees reported for work on the following morning, Friday, July25, they found that their time cards had been withdrawn from the rack. Theywaited outside the plant until the 8 o'clock bell rang and they were then allcalled into Dixon's office.The latter then announced that there was going to be10No finding adverse to the Respondent has been made by the undersigned as a result ofDixon's having expressed an opinion that he did not believe that the Union was not theright type of union to represent his employees.11There was testimony of employee Tull to the effect that Dixon, during the meeting ofemployees at his office on July 24,stated that he was paying all the wages he could afford;that if any employee felt that he was not getting enough money to come to him and hewould either give such employee a raise or fire him;and that if the men joined the Unionthey would be working for lower wages by the end of the year. Employee Harper testifiedthat Dixon"said that it might be that if they got a Union there that wages wouldn't be asgood as they was, that he was paying all he would pay anyway."Four other winessescalled by the General Counsel were asked to recount all that they"recalled"as to what wassaid and done at such meeting.None of the four mentioned any statements made by Dixonwith reference to wages, and only Tull testified that Dixon said any employee who felt hewas not being paid enough could see him and he would either give such employee a raise orfirehim.While the undersigned has credited the testimony of both Tull and Harpergenerally,and does not now definitely conclude that Dixon did not make some reference towages during the meeting, he is of the opinion that had Dixon included in any discussionof wages, a threat to cut wages or discharge any employee not then satisfied with his wages,such statement by Dixon would have remained uppermost In the minds of his employeesand more than one or two out of six employees who testified to events of the meeting,would have recalled such statements.From the foregoing the undersigned finds that thepreponderance of the evidence will not support a finding that Dixon made any threats to cutwages in the event that the Union organized his plant.It is so found.12 See footnote 3, above. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDa lay-off, "due to shortage of materials"He then handed Foreman Dixon certaintime cards and instructed him to call off the names on them, and stated that thosewhose names were called would return to work, and that those whose names werenot called were to get their tools and return to the office and receive their checks 1'Only the nine employees who attended the union meeting on the precedingevening and signed authorization cards, were laid off on this Friday morning,July 25 14On July 25, notwithstanding that Dixon allegedly found it necessary to layoff nine employees, four additional employees were added to the pay roll.36On July 28 the Union filed charges of unfair labor practices against the Re-spondent alleging the discriminatory discharge of the nine employees namedhereinbefore.On July 29, the Regional Director for the Board for the Seven-teenth Region, Kansas City, Missouri, notified the Respondent o, the filing if suchcharge.Following the receipt of the notice of filing charge next above mentioned,the Respondent sent notices to a part of the employees discharged on July 25requesting them to return to work.2.The issues as to the July 25 terminationsThe General Counsel contends that the terminations of July 25 were discrimina-tory, and the Respondent contends that such terminations were occasionedby a shortage of material.As to the Respondent's contention, the record does disclose that during Juneand July there had been some shortages of materials ; that such shortage as itapplied to plywood was greater in June than in July ; and that instead of layingemployees off during June, the Respondent found other work for them to do andretained them on the pay roll.While the Respondent contended that a shortageof plywood was the chief reason for the July 25 lay-offs, the record clearly dis-closes that as to a number of the employees so laid off, the alleged shortage wouldnot have interfered with their continued employment. For instance, Harper madepanel doors for furniture used inside the trailers, cabinets, etc.He used scrapplywood and it is undisputed that there was always "a good big pile of that."Jeffress was an all-round laborer who worked all over the plant whenever needed'6 The record discloses that one week's pay was held back. On this occasion those who didnot return to work were paid in full.34On direct examination Catherine Pilsl,Dixon's secretary,testified that in addition tothe nine men mentioned that were laid off "on the week ending July 25" that one, JosephCarey was also laid off at the same time(during the week ending July 25).On cross-examination the Witness Pilsl referred to one "Perry"as "the" employee who had been laidoff along with the nine men above referred to.The Respondent offered no testimony as tothe type of work which had been performed by Carey, or Perry (whichever is the correctname), as to the type of work which had been performed by Carey(or Perry),or the reasonfor his termination as an employee or whether he voluntarily quit, or had been dischargedfor misconduct or for reasons other than the alleged material shortages.No Respondentwitness testified that Carey (or Perry)was laid off or terminated on themorningofFriday, July 25, at the time the nine employees who had signed union authorization cardswere terminated.The record will not support a finding that Carey (or Perry)was dis-charged or laid off at the same time as were the nine employees named in footnote 3.16These four were Elmer J. Dudding,Roman Luckenotte,Harvey Sparks,and HowardSparks.16Dixon testified that he instructed his secretary to send notice to all nine men who wereterminated on July 25.The record discloses that Lester Tull, Harper,Rooks, and Hepplereceived such letters and subsequently reported for work.Jeffress,Krause,Hudson, andParisi denied having received such letter.This issue as to these latter four employees, isdiscussed and determined in Section III B below. U. S. TRAILER MANUFACTURING CO.123and could have done work that was done by new employees hired on July 25.Parisiwas a welder who worked from 6 a. in. to 12 noon buildingframes. It isundisputed that there were several tons of steel on hand at the time of Parisi'slay-off.Krause wasa spray painter and hadas hishelper CleoHudson.Therecord discloses that his spray painting job wouldnot keep himbusy at alltimes, and when not doing spray painting, aid odd jobssuchas to hangdoors andfinishing work on the inside of trailers" and could have been continued at thelatter jobs.While the record indicates a shortage of plywoodon occasion,it disclosesthat on the evening of Wednesday, July 23, the Respondent received 100 sheets ofplywood ;18 that on the evening of Thursday, July 24, the Respondent receiveda semi-trailer load of 2 x 4's and 1 x 6's; and that on Monday, July 21, a shipmentof steel for making frames was received.As is noted hereinbefore, the Respondent hired at least four new employeeson July 25, the date of the discharge or termination of the'nine employees whosigned unionauthorization cards. In connection with two of the new employees,Dixon testified :Q.What work did you put the Sharp (sic)19brothers to doing when theycame to work?A. Put them in the work done on the line.Q.What is the work done on the line?A. Anywhere from building sides, laying floors, to tightening up screwsand bolts on the frame, helping the masonite crew, stretching canvas on thetrailer, installing windows, just general work that any laborer can do.Noskilled work.From a description of the duties allegedly assigned to the newly employedSparks brothers, it would appear that any of the nine employees discharged, asfound above, could have performed the work assigned to the Sparks brothers 2°Dixon testified and contended that at the time of July 25 lay-offs or discharges,he had no knowledge that the nine employees in question attended the unionmeeting.Inthis connection Krause testified that he went to the unionmeetingby streetcar alone, arriving about 7:30 p. in.; that he went into a tavern and hada glass of beer ; that he returned to the vicinity of the union hall where hefound employees Tull and Hepple sitting in a parked car ; and that behind theTull-Hepple car, "about two car lengths," was Dixon's secretary's car occupied byDixon and Jones.Krause further testified that he "told the boys' that "the bossand the foreman was (sic) behind us."Neither Tull or Hepple testified that theypersonally saw Dixon and Jones in the secretary's car, but did testify that17While Krause was included among those for discharge on July 25, his "helper," CleoHudson, who did not attend the union meeting, was retained19Foreman Jones testified that 100 sheets of plywood would normally last about 3 days.Since the supply above referred to had only been used 1 day, at least 2 more days supplywas on hand when the nine men in question were discharged on July 25.19This should have been "Sparks" The undisputed evidence in the record disclosesthat Harvey and Howard Sparks, twin brothers, were employed on July 25, 1947.20The undersigned does not credit testimony of Dixon and Foreman Jones that the fouror five men hired on July 25 were hired in order that they could be broken in as trailerworkers by the time a new supply of plywood became available and the discharged em-ployees were recalled to work, since he is convinced as is found below, that all nineemployees were discriminatorily discharged on July 25, and that the Respondent at thetime of the discharges,had no intention of calling them back to work.The fact that theRespondent subsequently rehired a part of the discharged employees after the Union hadfiled charges, is under the circumstances herein, no evidence that the discharges of July 25were, asRespondent contends, merely lay-offs. 124DECISIONS OF NATIONALLABOR RELATIONS BOARDKrause joined them at Hepple's car.Rooks testified that he saw a car that lookedlike that of the Respondent's secretary,but could not swear who was in the car.Hudson testified that he too saw a car that looked like Dixon's secretary's car.Parisi,who did not work afternoons,testified that he did not learn of themeeting until the night of the meeting,when Finus Hudson handed him anotice of such meeting:that he went to the meeting alone by streetcar andarrived late.He testified :Q.Who did you see after you got off the streetcar,A. As I got off the streetcar and got on the sidewalk I noticed Mr. Dixonand Mr.Jones in Catherine's car there.Q. In whose car?A. Catherine,the secretary.Mr. Dixon was driving.Evidently he didn'tsee me.He had to watch the traffic. It was pretty heavy. He made a leftturn to going North on Troost, or Thirty-seventh.21Q. How about Mr. Jones?A. I don't know whether Jones saw me, but he was sitting facing Mr.Dixon.Q.Would that have been facing towards you?A. Facing towards me.Q.When you went on up to the union meeting?A. I went on to the Union hall and the fellows asked me if I saw Mr.Dixon and I told them yes, I did and if I saw anyone else. I told them no.Miss Pilsl,Dixon's secretary,testified that Dixon often borrowed her car, agray 1947 Plymouth,for his personal use, and that she could not recall whetherhe had borrowed it on the evening of July 24.Both Dixon and Jones cate-gorically denied being present at or near the union meeting place and eachtestified that they were at their respective homes on the night in question.Neither Krause nor Parisi were cross-examined on their testimony to the effectthat they saw Dixon and Jones near the union meeting in Pilsl's car.As foundabove, Dixon expressed a willingness and an intention to attend the unionmeeting in the event any of the employees expressly indicated an intention toattend such meeting, and offered to take them to the meeting.Both Krauseand Parisi impressed the undersigned as credible witnesses.Their testimonyin connection with the events of the evening of July 24 is credited n2Dixon,on the other hand,was vague and inconsistent in his testimony to saythe least.With reference to the exact time that he determined to lay off thenine employees named in footnote No. 3, Dixon on cross-examination testified :Q.When did you have the conference with Mr. Jones as to exactly whichemployees you were going to lay off?22Respondent's counsel,in his brief, states that Parisi testified that he saw Dixon andJones in the gray Plymouth at "27th"and Troost or "over a mile from the meeting place."In such statement Respondent's counsel is in error,as Parisi referred to "37th"Street.The record discloses that the meeting was held at 39th and Troost Streets ; and that Parisiwas from 7 to 15 minutes late; and it is reasonable to believe that Parisi,arriving late,could have noted Dixon and Jones leaving the vicinity when he was within 2 blocks ofthe meeting place.As is set forth below,the undersigned credits Parisi's testimony inthis connection.22 In evaluating the testimony of Krause and Parisi in this connection the undersignedhas considered among other things the fact,that in selection of employees for discharge,only those employees who attended the union meeting on July 24,were chosen for dis-charge;and the further fact that the Respondent failed to offer plausible and convincingexplanations demonstrating that the reason for such discharges were non-discriminatoryones. U. S. TRAILER MANUFACTURING CO.125A. Oh, two or three days after 2' (before) the layoff.Q. You actually madeup a list ofemployees at that time?A. Yes, Ma'am.Q.When did you say you decided on the lay off?A. About a couple of days, or three days, before.Q. I would like to ask, why didn't you have the checks made up so asto give them that evening (July 24) so as not to come back to work thefollowing morning to get the checks?Why didn't you let them go thatevening?A.We didn't have the checks made out.Q. You decided two or three days earlier you were going to have the layoff; why didn't you have the secretary prepare the checks earlier?A. I was busy and didn't get around to it, I suppose.While Dixon testified in substance and effect that he and Foreman Jones hadtogether agreed who was to be laid off and that such decision was made 2 or3 days before July 24, Jones testified :Q. Do you recall just when you and Mr. Dixon had this meeting, at whichtime you agree upon the men to be laid off for lack of materials?A.Well, it was that week, it was just, I thinkthat day thatwe had thatmeeting in the officethat we fully decided to shut down and lay off half ofthem instead of laying them all off. (Emphasisadded.)Q. You decided the same day that he called them into the office?A. Yes.Q. Do you remember whether it was that morning?A.Well it was around noon when we were talking about it?Q. You and Mr. Dixon got together at that time and went over the payroll and decided which men would be laid off?A.He told me whichmen hewanted to keep and what he didn't in orderto do that, or else shut the whole plant down."The record discloses that the Respondent's normal pay roll averages about 30production and maintenance employees 2' If the testimony of Dixon and JonesIs to be credited, one must find, purely as a matter of coincidence, that prior tothe time any of the employees had either decided to or attended the union meet-ing andsigned authorization cards, the Respondent, without knowledge as towhether a union meeting was to be held, or whether, in the event a union meet-ing was held, which if any, of its 30 employees might be expected to attend such" The word"later"was used either inadvertentlyor byway of a typographical error,since on direct examination,Dixon had already testified as follows :Q.Now,at that time(meeting during smoke period 2: 05 p. in., on July 24, inDixon's office)had you alreadymadeup yourmind as towhether or not you wouldlay off some men?A. Yes.Q. And had made up your mind as towho themen were?A.Had the list already made up.K It should be noted at this point that Jones's answer has reference to July 24 and thatthe record discloses without dispute,that Dixon hired at least four new employees onJuly 25.u Dixon at one point in his testimony referred to the number as from 30 to 35 employees ;Secretary Pilsl gave the number as from 25 to 30;and the pay roll for August 6 lists thenames of 26 employees with the Secretary and Foreman included and the names of 9dischargees excluded. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting and sign authorization cards, it selected for lay off only the nineemployees who later attended the union meeting andsigned authorization cards.The mathematical possibility that selection of the nine employees terminatedon July 25 bore no relationship to their common interest in the union andtheir joint attendance at the meeting on July 24, but resulted from the opera-tion of chance, is exceedingly remote.26While such possibility, however remote,may not be ignored altogether, the mathematical improbability that the attend-ance at the union meeting of these nine employees was disregarded as a relevantfactor in their choice for termination is so great as to cast the burden uponthe Respondent to come forward with a plausible and convincing explanationdemonstrating that the action taken by it with respect to each affected employeewas based solely upon non-discriminatory consideration .27This the Respondent has not done. As found above,among the 9 employeesterminated were painters, welders, cabinet makers 22 and laborers from whichonly those in each category who attended the union meeting were terminatedon July 25. No plausible or credible explanation was advanced for the retentionof any of the 2129 retained employees in preference to the 9 let go.Moreover, as found above, Dixon and Jones were present in the vicinity ofthe Union Hall at a place where they could observe those employees who enteredthe hall at or about 8 p. in., on July 24 when eight of the nine employees enteredthe Hall and that Dixon and Jones passed Parisi at a point a short distancefrom the hall, as the latter who arrived late, was en route to the meeting.Fromthe foregoing and the record the undersigned is of the opinion and finds thatDixon and Jones observed the nine employees as they entered or were en routeto the Union Hall on the evening of July 24.The record indicates, as found above, that on July 21, the Respondent receiveda supply of steel for frames ; on the evening of July 23, it received a shipmentof plywood ; and on July 24, it received a shipment of 2 x 4's and 1 x 6's, andwas thus equipped to continue normal products for several days after July 24.8028At the time of the lay-offs Respondent employed 30 production and maintenanceemployees.Of this group,only 9 had attended the union meeting on July 24. On thebasis of pure chance, the mathematical possibility of terminating these 9 employees whoattended the union meeting, and no others,was less than 1 chance in 14,000,000.Thesituation is comparable to that of a blindfolded person selecting at random 9 red marblesin succession from a bowl containing 30 marbles,21 of which are white, and 9 are red.SeeMills Statistical Methods, Henry Hall & Company,New York, 1942,p. 518."TheMultiplication of Probabilities."See alsoMatter of Harold Y. Baker Company,71N. L. R. B. 44.71N. L. R. B. v.Bachelder,Receiver,120 F. (2d) 574 (C. C. A.7) ; N. L. R. B. v.Chattanooga Bakery,127 F. (2d) 201(C. C. A. 6) ;Woolworth Co., F.W., v.N. L. R. B.,121 F. (2d) 658 (C. C. A. 2).28Dixon, with reference to cabinet makers, testified :Q. But you decide the policy and from which department to lay them off?A. Yes Ma'am.Q. It would be your decision to lay off cabinet makers?A. Yes, Ma'am, the majority of them.There were a few exceptions.20The only possible exception contained in this retained group of 21,is James Kettemanlisted in the record as a welder.The record discloses that on and prior to July 25,Ketteman was Parisi's helper.While Parisi generously testified that Ketteman was acompetent welder,and the Respondent contended that it needed but one welder who couldwork full days, the record discloses that Parisi was a competent and satisfactory employeewho built one frame eachworkday ; thatthere was ample steel on band for frames ; andthat the Respondent was preparing for and expected his business to expand.On therecord the undersigned is convinced that but for the fact that Parisi attended the unionmeeting he would not have been discharged on July 25.16This would be the first day on which the plywood shipment which was received onthe evening of the preceding day could have been used. U. S. TRAILER MANUFACTURINGCo.127From all of which it is clear that the alleged shortages of material was not sogreat as to require the abrupt discharge or lay-off, without prior notice, ofthe nine employees, and only the nine employees, who had attended the unionmeeting and signed union authorization cards.Assuming, however, that an economic lay-off was advisable, the Respondent'sconduct in selecting for lay-off, only those 9 employees who had attended themeeting and signed union authorization cards, while retaining some 21 em-ployees who had taken no part in the union activities discloses a disparity oftreatment between the two groups-those employees who attended the unionmeeting and signed authorization cards and those employees who did not attendsuch meeting or sign such cards-leading to a clear conclusion that anti-uniondiscrimination was shown in such lay-offs. It is so found."From the foregoing and the record the undersigned concludes and finds thaton July 25, 1947, by terminating the employment of Finus Hudson, MitchellHooper, James W. Rooks, Leonard L. Jeffress, Jasper Parisi, W. T. Harper,Frederick Krause, Damon Hepple and Lester M. Tull, the Respondent discrimi-nated with respect to their hire and tenure of employment, thereby discourag-ing membership in the Union and interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the WagnerAct and Section 7 of the Amended Act.It is further found that by, on July 24, 1947, calling a meeting of his em-ployees at his office for the purpose of and by disparaging the Union ; by ques-tioning his employees concerning their union affiliation in an attempt to keepthem from attending a meeting of the Union on the night of July 24, 1947; andby keeping said union meeting under surveillance, all as found above, the Re-spondent interfered with, restrained, and coerced his employees in the exerciseof the rights guaranteed in Section 7 of the Wagner Act and Section 7 of theamended Act all in violation of Section 8 (1) of the Wagner Act and Section8 (a) (1) of the amended Act.B. The discriminatory refusal to reinstate certain employees(a) Jeffress, Hudson, and KrauseIt has been stated above that these 3 former employees were discriminatorilydischarged on July 25.The Respondent contends and testified that all 9 em-ployees discharged on July 25, were, under date of August 1, by letter, requestedto return to work. Jeffress, Hudson, and Krause each testified that they werenot recalled to work after the lay-off of July 25. The only issue for determina-tion in this connection is whether or not the Respondent actually sent wordto these 3 former employees requesting them to return to work.On direct examination, in this connection, Dixon testified :Q. (By Mr. HALL:) How soon after that (August 1), Mr. Dixon, was ityou had Miss Pilsl write to the men to return to work?A. Immediately.Q. On that same day?A. Yes, sir.In this same connection, and on direct examination, Secretary Pilsl testified :Q.Were you the one who notified the, wrote the letters to the, men onAugust 1, 1947, to come back to work?A. Yes.31 Seefootnote 27 above. 128DECISIONS OF NATIONALLABOR RELATIONS BOARDQ. At whose instruction did you ...A. (Interrupting) Mr. Dixon's.The two preceding questions and answers constitute the entire testimonyof the secretary in connection with the writing of letters to discharged employeesrequesting their return.On cross-examination Dixon testified :Q. Did you request all of the employees that you did rehire, did you sendthem letters at about the same time?A. Yes, Ma'am.Q.Would you request them one at a time as you had no need for them?A. No, we sent the letters all out, I believe.My orders to Miss Pilslwere to send them all letters. I don't know whether they were sentthe same day or not. I can check it.Q. Did you mean that you had her send a letter or requested her to senda letter to all those who had been laid off?A. Yes, Ma'am.Q. Parisi included?A. I don't recall.Q. All nine men that had been laid off, you requested all of them to besent letters offering them reemployment?A. Yes, Ma'am.Q. Did you check to see whether or not those letters were sent.A. No. I didn't.Q. Did you make any inquiry why you didn't hear from all of them?A. No, I didn't.Q. Did you make any effort to follow up on any that you did not hearfrom?A. No, Ma'am.Q. In other words, you sent letters on August 1 and then did not makeany attempt to make a second effort to contact any of those that you had notheard from or had not reported for work?A. No, I didn't.ssrssrsQ. Do you know definitely whether any of the letters were actuallywritten?A. I do not. I took Miss Pilsl's word for it. She has worked for mea good many years. I had no reason to doubt that she wrote them.Notwithstanding that the three employees referred to herein had testifiedpositively that they had not been recalled to work, the Respondent offered noevidence in support of his claim that the three had been notified to return towork, other than the above-cited vague and indefinite testimony of Dixon andSecretary Pilsl.Two of the employees, namely Jeffress and Hudson, were notcross-examined in connection with their testimony to the effect that they hadnot been recalled to work after the July 25 discharge. On cross-examinationKrause was asked if he did not receive a letter recalling him to work.He deniedreceiving such letter but testified that he had a letter from the Respondentwhich purported to give the reasons for his lay off.The undersigned is of the opinion that if the Respondent had in fact sentletters to Jeffress, Hudson, and Krause requesting their return to work, that it U. S. TRAILER MANUFACTURING CO.129would have had copies of such letters on file.and would have offered them inevidence in support of their contention, if in fact such letters had been sent.Jeffress, Hudson, and Krausewere credible witnesses and their testimony tothe effect that they were not recalled to work during 1947 is credited by theundersigned.From the foregoing and the record the undersigned concludes and finds thatthe Respondent by failing to recall Jeffress, Hudson and Krause following theirdiscriminatory discharge on July 25, discriminated in regard to their hire andtenure of employment, thereby discouraging membership in the Union and in-terfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Wagner Act and Section 7 of the amendedAct.Itwill be recommended below that Jeffress, Hudson and Krause be offeredimmediate and full reinstatement to their former or substantially equivalentpositions together with back pay, less net earnings.(b) ParisiAs found above Parisi was discriminatorily discharged on July 25.Parisicredibly testified, and the undersignedfindsthat the Respondentdid not byletter or otherwise request Parisi to return to work after his discriminatorydischarge on July 25 but that on or about August 25, Parisi upon personal requestmade to Dixon, was permitted to return to work. However, at the timeof his dis-charge Parisi was working as a welder at $1 per hour"While Parisireturnedto work on August 25, hewas not assignedto work as a welder or to any othersubstantially equivalent position, but was assigned to work as a common laborerat 80 cents per hour. Parisi subsequently received 90 cents per hour for atime.Parisi was discharged by the Respondent during December 1947. Suchlast discharge is not alleged as a discriminatory one.Since Parisi was discriminatorily discharged on July 25, he was entitled toreinstatement to the same or substantially equivalent position when he returnedto work on August 25. Since the record shows Parisi was not reinstated to hisformer or substantially equivalent position, but was assigned to a more arduousposition at a decreased rate of pay, it will be recommended below that theRespondent make him whole for any loss of pay he may have suffered betweenJuly 25, 1947 and the date of his last discharge in December 1947 by a paymentof a sum of money equal to that which he normally would haveearned as wagesbetween said dates less his net earnings during such period.82The record indicates that for a short period during the summer of 1948 Krause hadbeen employed by the Respondent.Krause testified without contradiction that about "twomonths ago" (prior to the hearing herein on August 4, 1947)he was temporarily employedto paint a trailer for the Respondent;that subsequently he was employed by the Respondentfor about a week during the absence of a painter and was replaced on the painter's return.Dixon then offered Krause a job on"the line" at a cut in pay which Krause refused. Therewas no contention on the part of the RespondentthatKrause's temporary employment in1948 constituteda reinstatement to his formerposition.se The record discloses that Parisi was employed as a welder by the Respondent forsome 5 to 7 months commencing in the winter of 1947;that inasmuch as he was attendinga G. I. Body and Fender School,he worked but 36 hours a week as compared to the48 hours a week worked by other employees.His work day as a welder began at 6 a. in.and ended at 12 noon. 130DECISIONSOF NATIONAL LABORRELATIONS BOARDC. The alleged discriminatory reinstatement of Tull, Hepple, Harper, and Rooks"The complaint alleges that the Respondent or or about August 11, 1947, didreemploy Tull, Hepple, Harper and Rooks,' and that Respondent assigned themto more arduous and less agreeable work at a reduced rate of pay.The record discloses as to these four employees that when they returned towork, they returned to the same jobs they had prior to July 25 atthe same rateof pay formerly enjoyed.There was testimony to the effect that both Dixonand Jones were less friendly than prior to the July 25 lay off and did not visitwith or joke with the employees after their reinstatement to the extent thatthey had prior to the July 25 discharge.The record will not support a finding that the Respondent assigned the fourmen last above-named to more arduous and less agreeable work and atdecrease in the rate of pay upon their reinstatement after their discharge. Itwill be recommended below that the complaint insofar as it alleges that Tull,Hepple, Harper and Rooks were not reinstated to their former or substantiallyequivalent employment that it be dismissedD. The alleged discriminatory discharge of Elmer DuddingThe complaint alleges that the Respondent discharged Elmer Dudding on orabout August 30, 1947, and since said date has failed and refused to reinstate himto his former or substantially equivalent position of employment because of hisunion and other concerted activities.Dudding was one of the four or five men hired by Respondent on July 25,following the discharge of the nine employees referred to above.He was referredto the Respondent by the Missouri State Employment Office.He was hired byDixon and was told that he could begin work on the afternoon of July 25, or onthe following morning, July 26.He started to work on the latterdate.Withreference to his employment,union activities, and subsequent discharge Dud-ding, in substance,testified that: when he was hired,Dixon asked if he belongedto a union and that he replied in the negative;when asked if he had any priorexperience,he answered"no," and was told by Dixon that prior experience wasnot necessary;about 3 weeks after his employment he signed a union authoriza-tion card at the request of an employee in the cabinet shop, one Harper,3e adischargee of July 25, who had been reinstated;on the following day, which waseither Tuesday,August 26,orWednesday,August 27,informed Roger O'Dell, afellow employee,that he signed such card;that shortly thereafter Foreman Jonescalled him outside and demanded to know who had given him the union card,not knowing Harper by name, Dudding described his appearance to Jones andstated he worked in the cabinet shop; Jones then said,"0. K., keep it under yourhat," after which, Jones went to his office, and Dudding returned to work ; thathe [Dudding]worked for the rest of that week,during which time he"noticedthat the foreman was watching me . . ." that on Saturday(August 30), whenthe checks were handed out Jones told him Dixon wanted to see him.14The complaint includes Mitchell Hooper with this group.Hooper did not testify as awitness at the hearing.The record, however, discloses that he was discriminatorilydischarged on July 25, and was entitled to reinstatement by the Respondent.No witnesstestified that he had actually been reinstated. If he was reinstated, he would be entitledto back pay from the date of the discrimination on July 25 to the date of such reinstate-mentIf not in fact reinstated Hooper is entitled to be reinstated with back pay fromthe date of his discriminatory discharge on July 25, 1947, to the date of the offer of suchreinstatement.25 Date of reemployment of Rooks is alleged as August 25, 1947.36Dudding testified that he did not know Harper by name at this time. U. S. TRAILER MANUFACTURING CO.131Dudding further testified :A. . . . When Mr. Dixon come in the office I asked what he wanted tosee me about.He said he was short of materials and he was going to haveto lay me off. I asked him if it had anything to do with the union. Hesaid `What about the Union?'I said, `Well Jones asked me about signing thecard.'We went out in the shop and Mr. Dixon talked out in the shop. Heasked me, 'Did you sign the union card?' I said, `Yes,I did:He said, 'A manof your age, I don't see why you let them pull the wool over your eyes. Iliked your work,' and he also said, 'I wouldn't let any white-collared, back-biting, son-of-a-bitch take you.' I went out and got on the bus. The fore-man 37 I worked for got on the bus with me. He said, 'I heard you got fired.'I said yes,and he said, 'What was it over?' I said, 'Over the union,I guess.'He said, "Who told it?' I said 'Roger did.'He said, 'You ought to knownot to tell Roger nothing, he runs to the office with everything.'Q.Why did you think Roger (O'Dell) was the one who told you?A. Roger was the only one in the plant who knows I signed a union card.Q. Other than the fellow who gave the card to you?A. That is right.Roger O'Dell, with reference to Dudding's alleged union activities, testified insubstance, that he was employed by the Respondent from July 17 to sometime inSeptember ; that about a month after Dudding went to work he asked O'Dell tojoin the Union and the latter replied that he might do so if his group of fellowemployees from Strausburg joined ; that Dudding's suggestion that O'Dell join theUnion grew out of one "Doc," 38 "pushing" them : that budding then told O'Dellthat the former was a member of the Union; that after the "pushing" incidentJones asked O'Dell if he thought Dudding had joined the Union and he [O'Dell]said, "Yes"; that "the next day Elmer (Dudding) told me Jones got on him,"and asked O'Dell if he had told Jones that budding had joined the Union, andO'Dell said that he had done so ; that after Dudding left the plant Jones askedO'Dell who had the "union slips" in the plant; and O'Dell replied that he did notknow.O'Dell voluntarily quit his job a few days after Dudding left.Harper testified in substance that he was the one who gave budding a unioncard to sign ; that it was handed to Dudding after working hours while the twowere at the bus stop; that budding returned the card with the signature toHarper during a rest period on the following day ; that he passed out cards toother employees to get them to join the Union ; that while he was not criticizedby Dixon or Jones for such acts; he did not think they knew he "was doing it," ashe was careful not to pass out cards in the presence of either Dixon or Jones.Jones categorically denied everdiscussingthe Union with either Dudding orO'Dell.Dixon likewise denied that he had discussed the Union with budding either atthe time he hired or at the time he laid him off or that he ever knew that he hadengaged in union activities while at the plant.Dixon further testified that helaid budding off because, "the man wasn't getting out the work, he wasn't adapt-ing himself to that type of work." Dudding had had no experience in such type ofwork as he had been in the insurance business before his employment by Dixon.In order to find that budding was discharged for Union activitiesone mustcredit the testimony of budding and O'Dell and find that a chain of events"The record discloses that Jones is the only"foreman" employed by the RespondentDixon may have referred to one "Doc" ;see footnote next below11 "Dot's" full name not disclosed by the record 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccurred, as follows: (1) that Dudding engaged in union activities, and signeda unionauthorization card; (2) that O'Dell asked Dudding if he belonged to theUnion, and that Dudding replied, "Yes, I signed a card"; (3) that on the sameday O'Dell learned that Dudding had signed a union card Foreman Jones askedO'Dell if he thought Dudding had joined the Union and that O'Dell said, "Yes";(4) that on the following day Jones called Dudding outside and asked him whogave him the card to sign with the result that Dudding described Harper, afterwhich Dudding informed O'Dell that "Jones got on him," and asked O'Dell if hehad told Jones that Dudding had joined the Union and O'Dell replied that he haddone so; and (5) that Jones informed Dixon that he had learnedof Dudding'sunion activities, with the result that the latter was discharged for such activities.Insofar as the record discloses, the only union activities engaged in by Duddingconsisted of signing an authorization card, which he signed away from the planton one evening, and delivered the signed card to Harper during asmoke periodon the next day.Both Dudding and O'Dell, however, testify thatas the resultof an employee identified only as "Doc," "riding" them, Dudding stated to O'Dell,"Well, if we hada union wewouldn't have that trouble."NeitherDudding orO'Dell testified that the above statement or any other pro-unionstatement wasmade by Dudding within the hearing of "Doc" or Foreman Jones noris thereany testimony credible or otherwise, in the record tending to indicate that Jonesknew or had reason to know or suspect that Dudding hadsignedan authorizationcard prior to the time that Jones allegedly asked O'Dell if the latter "thought"been no occasion for Jones to ask O'Dell if he "thought" Dudding "had joined"the Union.As is set out above, O'Dell testified that after Dudding's termination, Jonesasked O'Dell who had the Union "slips" to pass out for signatures, and that hetold Jones that he did not know.Dudding on the other hand testifiedthat some3 or 4 days prior to his discharge Jones asked him who gave him the card forsignature ; and that he finally described the employee [Harper] I as "a heavy setguy," who wore a "gray hat," and worked on the "cabinet shop." Since therewas a limited number of employees engaged in the cabinet shop, the undersignedis of the opinion that Jones would have no trouble in identifying Harper fromDudding's description, if in fact Dudding did describe Harper or any otheremployee as the source of union cards. It would appear that if Dudding'stestimony to the effect that he described the employee from whom he received theunion authorization card for signature be true, Jones would have no occasion toquery O'Dell, some 6 or 7 days later, as to the source of such cards.As Harperwas in fact actually engaged in union organizational activities, though not oncompany time, he and not Dudding would have been the one likely to be selectedfor discharge on this occasion if the Respondent actually knew of the activitiesof Harper, and was at this time disposed to resort to further discrimination inan effort to discourage membership in the Union.ConclusionsFrom the foregoing and upon the entire record the undersigned concludes andfinds that between on or about August 11 and 25, 1947, Dudding, at the requestof Harper, signed a union authorization card; that the record contains insuffi-8'The undersigned credits Harper's testimony to the effect that he was the one who gaveDudding the authorization card for signature and that he also passed out cards to otheremployees for signatures. U. S. TRAILERMANUFACTURING CO.133cient credible evidence to support a finding that either Foreman Jones or Man-ager Dixon were informed, prior to August 30, 1947, the date of Dudding'sdischarge,that Dudding had signed such union authorization card or that he hadengaged in any union or concerted activities during the period of his employmentby the Respondent ; and that by the discharge of Elmer Dudding on August 30,1947,the Respondent has not discriminated in regard to the hire and tenure of hisemployment.'0 It will be recommended below, that the complaint, insofar as it soalleges, be dismissed.IV. THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,had a close,intimate,and substantial relation to trade,traffic, and commerceamong the several States, intend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondenthas engagedIn certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policy of the Act.The undersigned has found that the Respondent has discriminated in regard tothe hire and tenure of employment of nine employees, namely Finus Hudson,MitchellHooper, James W. Rooks, Leonard L. Jeffress, Jasper Parisi, W. T.Harper, Frederick Krause, Damon Hepple, and Lester M. Tull. As to EmployeesTull,Hepple, Harper and Rooks, each of whom were reinstated after theirdiscriminatory discharge on July 25, 1947, it will be recommended that theRespondent make them whole for any loss of pay they may have suffered betweenJuly 25, 1947 and on/or about August 11, 1947'1 by a payment of a sum of moneyequal to that which each would have normally earned as wages from the date ofhis discharge to the date of the Respondent's offer of reinstatement, less his netearnings during such period ; that as to Jeffress, Hudson, and Krause it will berecommended that the Respondent offer to each of these three employees immedi-ate and full reinstatement to their former or substantially equivalent positions 12without prejudice to their seniority or other rights or privileges, and make themwhole for any loss of pay they may have suffered by reason of the Respondent's4° The fact that Dudding was hired on the very day that Dixon discriminatorily dis-charged the 9 employees listed in footnote No. 3, above, would be some indication that hewas hired as a replacement for a dischargee and since the Respondent, after receiving noticean unfair labor practice charge had been filed, reemployed some 4 or 5 of the said 9discharged employees, a course of conduct which leads to an inference that Dudding hadbeen discharged in turn, in order to make room for discriminatorily discharged employeewhom he had replaced.His discharge under such circumstance wouldl not be in violationof the Act.41The record indicates that the employees who were reinstated returned to work on orabout August 11 or 12, 1947, however, the exact date as shown by the Respondent's recordswas not introduced in evidence. It is the intention of this recommendation that thereinstated employees named above be paid up to the date they were actually reinstated andreturned to work as shown by the Respondent's records.4° In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position wher-ever possible and if such position is no longer in existence then to a substantially equivalentposition "SeeMatter of The Chase National Bank of the City of NewYork,San Juan,Puerto Rico, Branch,65 N. L. R. B. 827.838914-50-vol. 82-10 134DECISIONSOF NATIONAL LABORRELATIONS BOARDdiscrimination against them by payment to each of them of a sum of moneyequal to that which he would have normally earned as wages from the date ofhis discharge to the date of the Respondent's offer of reinstatement, less hisnet earnings during such period ; and as to Parisi it will be recommended thatRespondent make him whole for any loss of pay that he may have suffered by rea-son of the Respondent's discrimination against him by payment of a sum ofmoney equal to that which he normally would have earned as wages at the rateof $1.00 per hour from the date of his discharge on July 25, 1947 to the date ofhis second discharge in December 1947, less his net earnings during said period ;and as to Mitchell Hooper, it will be recommended that Respondent make himwhole for any loss of pay he may have suffered by reason of Respondent's dis-crimination against him by payment to him of a sum of money equal to thatwhich he normally would have earned as wages from the date of his discharge onJuly 25 to the date of the Respondent's offer of reinstatement, less his net earn-ings during said period.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.The International Association of Machinists is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of FinusHudson, Mitchell Hooper, James W. Rooks, Leonard L Jeff ress, Jasper Parisi,W. T. Harper, Frederick Krause, Damon Hepple, and Lester M. Tull, therebydiscouraging membership in the International Association of Machinists, theRespondent had engaged in and is engaging in unfair labor practices within themeaning of Section 8 (3) of the Wagner Act, and Section 8 (a) (3) of theAmended Act.By interfering, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, the Respondent has engaged and isengaging in unfair labor practices within the meaning of Section 8 (1) of theWagner Act and Section 8 (a) (1) of the Amended Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of both the Wagner Actand the Amended Act.4.By the discharge of Elmer Dudding the Respondent has not violated Section8 (3) of the Wagner Act or Section 8 (a) (3) of the Amended Act.RECOMMENDATIONSUpon the above findings of fact and conclusions of law, and upon the entirerecord in the case, and pursuant to Section 10 (c) of the Amended Act, the under-signed recommends that S. W. Dixon, doing business as U. S. Trailer Manufactur-ing Company, Kansas City, Missouri, his officers, agents, successors, and assigns :1.Cease and desist from :(a)Discouraging membership in International Association of Machinists, bydischarging and refusing to reinstate any of its employees or in any other manner43As noted hereinbefore, the complaint alleges that Hooper was reemployed on or aboutAugust 11, 1947, with a decrease in the rate of pay and was assigned to more arduousand less agreeable work by the Respondent.Hooper was not called as a witness and therecord contains no testimony or evidence as to just what his rate of pay was or if he wasin fact recalled as alleged in the complaint. U. S. TRAILER MANUFACTURINGCo.135discriminating in regard to the hire and tenure of employment or any termor condition of employment ;(b) Interrogating its employees concerning their union affiliation, activities,or in any other manner interfering with, restraining, or coercing its employeesin the exercise of their rights to self-organization, to form labor organizations,to join or assist International Association of Machinists, or any other labororganization, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargainingand other mutual aid or protection as guaranteed in Section 7 of both the WagnerAct and the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Finus Hudson, Frederick Krause, Leonard L. Jeffress and MitchellHooper " immediate and full reinstatement to their former or substantiallyequivalent position, without prejudice to their seniority or other rights andprivileges and make whole the above-named employees together with James W.Rooks,W. T. Harper, Damon Hepple, Lester Tull, and Jasper Parisi, in themanner set forth in Section V entitled "The Remedy" ;(b)Post at his plant in Kansas City, Missouri, copies of the notice attachedhereto and marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Seventeenth Region, after being signed by representa-tives of the Respondent, shall be posted by the Respondent immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notice to employees are custom-arily posted.Reasonable steps shall be taken by the Respondent to insure thatsaid notice is not altered, defaced or covered by any other material ;(c)Notify the Regional Director for the Seventeenth Region in writing,within ten (10) days from the date of the receipt of this Intermediate Report,what steps the Respondent has taken to comply herewith. It will be furtherrecommended that the complaint insofar as it alleges that Lester M. Tull, DamonHepple,W. T. Harper and James W. Rooks were not, at the time of their rein-statement by the Respondent, reinstated to their former or substantially equiva-lent position ; and that the complaints insofar as it alleges the discriminatorydischarge of Elmer Dudding, be dismissed.As provided in Section 203 46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring the caseto the Board, pursuant to Section 203.45 of said Rules and Regulations, file withthe Board, Rochambeau Building, Washington 25, D. C., an original and sixcopies of a statement in writing setting forth such exceptions to the IntermediateReport and Recommended Order or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, together withthe original and six copies of a brief in support thereof ; and any party may, withinthe same period, file an original and six copies of a brief in support of the Inter-mediate Report and Recommended Order. Immediately upon the filing of suchstatement of exceptions and/or briefs, the party filing the same shall serve acopy thereof upon each of the other parties. Statements of exceptions andbriefs shall designate by precise citation the portions of the record relied uponand shall be legibly printed or mimeographed, and if mimeographed shall be doublespaced.Proof of service on the other parties of all papers filed with the BoardI" This direction as to Hooper shall not apply if in fact Hooper was reinstated. 136DECISIONS OF NATIONALLABOR RELATIONS BOARDshall be promptly made as required by Section203.85.As furtherprovidedin said Section 203.46 should any party desire permission to argue orally beforethe Board, request therefor must be made in writing to the Board within ten(10) days from the date of service of the order transferring the case to theBoard.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and rec-ommended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions, and order, and all objections thereto shall be deemed waived for allpurposes.Dated at Washington, D. C., this 15th day of October 1948.PETER WARD,Trial Examiner.NOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist INTERNATIONAL ASSOCIATION OF MACHINISTS or any otherlabor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection.WE WILL OFFER to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed and makethem whole for any loss of pay suffered as a result of the discrimination.Leonard L. JeffressFinus HudsonFrederick KrauseWE WILL make whole those employees named below in the manner directedby the Trial Examiner in his Intermediate Report. A copy of said Intermedi-ate Report is on file in our office and may be examined by all interested parties,during business hours.Mitchell HooperLester M. TullJames W. RooksDamon HeppleW. T. HarperJasper ParisiAll our employees are free to become or remain members of the above namedunion or any other labor organization.We will not discriminate in regard t&hire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.U. S. TRAILER MANUFACTURING CO.Employer.Dated ------------------------By ---------------------------------------(Representative)(Title)This notice must remain posted for 50 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.